Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  127992                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  NORTHWOODS DEVELOPMENT, LLC,                                                                        Stephen J. Markman,
          Plaintiff-Appellant,                                                                                       Justices


  v        	                                                        SC: 127992
                                                                    COA: 247190
                                                                    Manistee CC: 02-010725-CK
  ROBERT E. FORSTYNER, KELLY S. 

  FORSTYNER, PORTAGE LAKE MARINA

  ACQUISITION CORPORATION, and 

  JAMES MROZINSKI,

            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 9, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 28, 2005
                 _________________________________________
       p0919                                                                Clerk